Exhibit 10.3

Addendum to certain equity award agreements

For purposes of this Agreement, a voluntary termination of employment by the
Holder shall be deemed to be Retirement if, but only if, all of the following
conditions are satisfied as of the effective date of termination of employment:

 

  (a) A Minimum of two years have elapsed from the date of grant of the Awards
covered by this Agreement;

 

  (b) Holder is 65 years of age or older;

 

  (c) Holder has completed five or more years of service with the Company or its
Affiliates;

 

  (d) The Company’s Chief Executive Officer has approved the Retirement in
writing (which approval the CEO may grant, withhold or condition in his
discretion); and

 

  (e) The Holder has agreed in writing, in a form reasonably acceptable to the
Company, not to engage in any business in competition with the Company and its
Affiliates or to solicit the employees of the Company or its Affiliates to leave
their employment for at least one year from the date of termination of
employment.

Upon Retirement, the Awards granted under this Agreement shall vest and be
treated for all purposes as if the Holder’s employment had been terminated by
the Holder for “Good Reason”.